Wood, J., (after stating the facts). The judgment was correct. The transaction as disclosed by the evidence, so far as the appellee was concerned, constituted a payment. Appellee ordered the car load of lime for which appellant sues, from the White Lime Company at Batesville, Arkansas, and sent its check to that company. Appellant’s agent and manager at Batesville was authorized to receive orders, to fill the same and to receive checks therefor, although he was not authorized to cash these checks. But appellee could not be held responsible for the dereliction of the agent of appellant whom appellant had clothed with express authority to receive checks. Notwithstanding Growens had no authority to cash the checks which he was authorized to receive through the mail, he did have express authority to receive these checks. The check was sent to and received by the proper party. That ended appellee’s responsibility and constituted payment by the appellee the moment the check was cashed. If Growens, appellant’s agent, in violation of express authority, through misrepresentation and fraud, cashed the check, appellee was in no manner responsible for such dereliction. As to whether Gfowens had authority to present and cash the check and appropriate the funds to his own use, were matters wholly between appellant and his agent, Growens, the First National Bank nt Batesville, and the local bank at Warren, on which the check was drawn. When the appellee sent its check in due course of mail to the party from whom it purchased the lime it had no other duty to perform with reference thereto than to see that there was money on deposit to honor the check when duly presented. The judgment is therefore affirmed.